Per Curiam.
Relator, appearing pro se, served a notice of appeal dated March 21, 1967, from an order of the district court made in response to a petition for a writ of habeas corpus. The order from which the appeal is taken does not constitute a denial of the petition and, in so far as it is adverse to relator, merely rejects his motion for a change of venue to the District Court of Hennepin County, Minnesota. The result is that the grounds for reversal urged in this court by relator cannot be considered here for the simple reason that, so far as the record before us discloses, the district court has not acted upon relator’s petition.
Upon motion of the State of Minnesota, the appeal is dismissed as being premature. Relator can elect to either proceed in the District Court of Washington County where his petition for a writ of habeas corpus is now pending; or dismiss that petition and proceed under the Postconviction Remedy Act (Minn. St. 590.01 to 590.06) in Hennepin County where he was convicted.
Appeal dismissed.